 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ANGELA SCOTT
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:18-CR-00246 DAD-BAM
12                                 Plaintiff,              STIPULATION REGARDING EXCLUDABLE
                                                           TIME PERIODS UNDER SPEEDY TRIAL ACT
13                           v.                            AND TO CONTINUE CHANGE-OF-PLEA
                                                           HEARING AND SENTENCING HEARING;
14   JOSE LOZANO,                                          FINDINGS AND ORDER
15                                 Defendant.              CURRENT DATE: May 18, 2021
                                                           TIME: 9:00 a.m.
16                                                         COURT: Hon. Dale A. Drozd
17
            Defendant JOSE LOZANO (defendant) is scheduled for a change-of-plea hearing and sentencing
18
     hearing on May 17, 2021.
19
            On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the
20
     Eastern District of California until further notice, and allows district judges to continue all criminal
21
     matters. Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18
22
     U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s
23
     judicial emergency.1 This and previous General Orders, as well as the declarations of judicial
24
     emergency, were entered to address public health concerns related to COVID-19.
25
            Although the General Orders address the district-wide health concern, the Supreme Court has
26
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 3 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 4 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 5 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 6 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 7 or in writing”).

 8           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice
10 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

11 the ends of justice served by taking such action outweigh the best interest of the public and the

12 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

13 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

14 ends of justice served by the granting of such continuance outweigh the best interests of the public and

15 the defendant in a speedy trial.” Id.

16           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

17 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

18 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

19 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

20 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court
21 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

22 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

23 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

24 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

25           In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
27 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

28           2
              The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
 1 for the change-of-plea/sentencing hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010)

 2 (noting any pretrial continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant JOSE

 5 LOZANO, by and through defendant’s counsel of record, Eric Kersten, hereby stipulate as follows:

 6          1.      By previous order, this matter was set for a change-of-plea and sentencing hearing on

 7 May 17, 2021.

 8          2.      By this stipulation, defendant now moves to continue the change-of-plea and sentencing

 9 hearing until July 26, 2021, and to exclude time between the previously-set plea hearing, May 17, 2021,
10 and July 26, 2021, under Local Code T4.

11          3.      Defendant has reached a plea agreement with the government, which has been filed in

12 this case. The Court previously approved the preparation of a pre-plea Presentence Report, which has

13 been completed. The parties sought the pre-plea Presentence Report to enable defendant to plead and be

14 sentenced on the same date. Defendant seeks a continuance for additional defense investigation and

15 sentencing preparation. Additionally, defendant recognizes that he likely will be remanded upon

16 changing his plea and is hopeful that the continuance will allow time for him to obtain a Covid-19

17 vaccination prior to being remanded into custody.

18          4.      If, however, defendant ultimately does not enter his guilty plea and decides to proceed to

19 trial, the parties agree and stipulate, and request that the Court find the following:

20                  a)       The government has represented that the discovery associated with this case

21          includes over 100 pages of reports and photographs, as well as over 40 audio recordings, many

22          of which are in a foreign language. This discovery has been produced directly to counsel.

23                  b)       Counsel for defendant desires additional time to review the current charges, to

24          review the discovery, to conduct research and investigation related to the charges and potential

25          pretrial motions, and to consult with his client.

26                  c)       Counsel for defendant has various conflicts in other cases between now and the

27          proposed July 26, 2021 hearing that would not reasonably permit him to try this case any time

28
     Cal. March 18, 2020).
       STIPULATION REGARDING EXCLUDABLE TIME              3
30     PERIODS UNDER SPEEDY TRIAL ACT
 1          between now and at least July 26, 2021.

 2                 d)      Counsel for defendant believes that failure to grant the above-requested

 3          continuance would deny him the reasonable time necessary for effective preparation, taking into

 4          account the exercise of due diligence.

 5                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 6          case as requested outweigh the interest of the public and the defendants in a trial within the

 7          original date prescribed by the Speedy Trial Act.

 8                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9          et seq., within which trial must commence, the time period of May 17, 2021 to July 26, 2021,

10          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(i) and (iv) because it

11          results from a continuance granted by the Court at defendant’s request on the basis of the Court’s

12          finding that the ends of justice served by taking such action outweigh the best interest of the

13          public and the defendants in a speedy trial.

14          5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

15 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

16 must commence.

17          IT IS SO STIPULATED.

18

19
      Dated: May 6, 2021                                       MCGREGOR W. SCOTT
20                                                             United States Attorney
21
                                                               /s/ ANGELA SCOTT
22                                                             ANGELA SCOTT
                                                               Assistant United States Attorney
23

24
      Dated: May 6, 2021                                       /s/ per email authorization
25                                                             ERIC KERSTEN
26                                                             Counsel for Defendant

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                                       FINDINGS AND ORDER

 2         IT IS HEREBY ORDERED that the change of plea and sentencing hearing shall be continued

 3 from May 18, 2021 until July 26, 2021 at 10:00 a.m. Time is excluded pursuant to 18 U.S.C.§

 4 3161(h)(7)(A), B(i) and (iv).

 5 IT IS SO ORDERED.

 6
        Dated:   May 7, 2021
 7                                                 UNITED STATES DISTRICT JUDGE

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME          5
30    PERIODS UNDER SPEEDY TRIAL ACT
